Citation Nr: 1220487	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-11 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy to the bilateral upper and lower extremities, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to September 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In April 2012, the Board forwarded the Veteran's claims file to VA's Veterans Heath Administration (VHA) to obtain an expert opinion by a specialist pursuant to its authority under 38 C.F.R. § 20.901.  An opinion was obtained in May 2012.  The Veteran and his representative have not been provided a copy of the opinion.  See 38 C.F.R. § 20.903.  Nevertheless, there is no prejudice to the Veteran as the Board herein is granting the full benefit sought on appeal.  


FINDING OF FACT

The Veteran has a current disability manifested by peripheral neuropathy of the bilateral upper and lower extremities that is due to or aggravated by service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities has been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, because the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities is being granted in full, VA's statutory and regulatory duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

The Veteran contends that he experiences peripheral neuropathy of the bilateral upper and lower extremities that is related to his service-connected diabetes mellitus.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

By way of background, the Veteran's service treatment records do not show symptoms or treatment for peripheral neuropathy.  

The Veteran underwent EMG testing in December 2001 to rule out lumbar radiculopathy.  Nerve conduction studies revealed evidence of mild peripheral neuropathy, apparently of the bilateral lower extremities.  Findings did not suggest lumbar radiculopathy.  

A March 2003 VA treatment record noted findings of "borderline diabetes."  March and June 2005 VA records described the condition as "hyperglycemia."  A March 2006 VA treatment record included a diagnosis of diabetes mellitus, type II.  

The Veteran underwent a VA examination in October 2008.  At such time, he reported neurological symptoms in his arms and hands, on a daily basis for the past 6-7 years.  He also reported neurological symptoms affecting the feet.  The duration of symptoms was unknown.  A physical examination revealed type 2 diabetes mellitus with "diabetic neuropathy in the lower extremities."  

He underwent additional VA examination in April 2009.  At such time, he reported numbness and tingling in his feet, legs, hands, and arms, of a 3-4 year duration.  A physical examination yielded diagnoses of diabetes mellitus and peripheral neuropathy.  The examiner opined that peripheral neuropathy was diagnosed prior to diabetes mellitus and was less likely than not a complication of type 2 diabetes mellitus.  

A July 2009 VA treatment record described the Veteran's diabetes as "poorly controlled" and indicated that he "should have better blood sugar control to control the symptoms of peripheral neuropathy."  The pertinent diagnosis was diabetic peripheral neuropathy due to poorly controlled diabetes.  

As noted, the Veteran's claims folder was reviewed by a VHA examiner in May 2012.  The examiner provided an opinion indicating that it was as least as likely as not that the service-connected diabetes mellitus caused or resulted in the development of peripheral neuropathy.  The examiner reasoned that peripheral neuropathy occasionally is caused by even mild diabetes and may precede the official diagnosis.  

The examiner reasoned that there was reference to elevated glucose levels as early as October 1996, and that the suval sensory responses on nerve conduction studies were noted in December 2004.  The examiner further indicated that the most recent VA treatment records dated in August 2009 revealed that he had decreased vibratory sensation which was believed to be secondary to diabetes.  Moreover, the examiner explained that in some circumstances peripheral neuropathy may be the initial symptom reported at the onset of diabetes mellitus and that usually it affects the sensory nerves first.  

The Board has considered the relevant lay and medical evidence and finds that the criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities has been met.  

First, there is current evidence of a disability manifested by peripheral neuropathy of the bilateral upper and lower extremities.  Subjectively, the Veteran reports symptoms of numbness affecting his hands and feet.  He is certainly competent to report these symptoms.  Moreover, there is objective evidence contained in VA examination reports and VA outpatient treatment records diagnosing peripheral neuropathy.  

While there is no allegation or evidence in the service treatment records to show peripheral neuropathy in service, the weight of the evidence shows an etiological relationship between diabetes mellitus and peripheral neuropathy.  First, the current outpatient treatment records describe diabetes mellitus-related peripheral neuropathy.  In addition, the VHA examiner has offered competent medical opinion evidence indicating that a likely relationship exists.  

The Board acknowledges that there is conflicting evidence as to whether peripheral neuropathy preceded diabetes mellitus or not.  In this respect, the Board acknowledges the April 2009 VA opinion stating that peripheral neuropathy preceded diabetes mellitus.  The Board also acknowledges that there is evidence of diabetes mellitus symptoms, e.g., elevated glucose readings, that preceded findings of peripheral neuropathy.  The Board need not, however, resolve this issue as the resolution of the question is not dependent on which disability originated first in time.  In this respect, the Board finds compelling the VHA examiner's opinion that peripheral neuropathy can often be a precursor to diabetes mellitus.  Moreover, even assuming peripheral neuropathy preceded diabetes mellitus, the current outpatient treatment record suggest that diabetes mellitus aggravates peripheral neuropathy.  

Given such, there is no reasonable doubt to be resolved and benefit sought on appeal is granted.  

ORDER

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


